Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

ALDO BECERRA
PLAINTIFF

VS.
CIVIL ACTION 7:19-CV-236
OFFICER RAUL TOVAR, OFFICER
ANDREW GARZA, OFFICER JOHN
DOE, MCALLEN POLICE CHIEF
VICTOR RODRIGUEZ, and THE
CITY OF MCALLEN

DEFENDANTS

Lr LP LP? LP O27 D2 OP? LA OP? OD

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE DISTRICT COURT:

NOW COMES, Aldo Becerra (hereinafter “Plaintiff’) complaining of Officer R. Tovar,
Officer A. Garza, McAllen Police Chief Victor Rodriguez, and the City of McAllen (hereinafter
‘“Defendant”), and for cause of action would respectfully show unto the Court and Jury the
following:

PRELIMINARY STATEMENT

1. Plaintiff, Aldo Becerra, who was a victim of excessive force, commences this action
pursuant to 42 USC § 1983, which provides in relevant part for redress for every person within the
jurisdiction of the United States for the deprivation, under color of state law, of any rights,
privileges, or immunities secured by the United States Constitution and laws.

2: Plaintiff also asserts compensatory and punitive damages, together with a
reasonable attorney’s fee as authorized by 42 USC §1988.

VENUE AND JURISDICTION
3, Jurisdiction over Plaintiff's constitutional claim for which redress is provided by

42 USC § 1983 is conferred on the Court by 28 USC § 1343(a)(3). Federal question jurisdiction
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 2 of 8

is also conferred on this Court by 28 USC § 1331, because this action arises under the Constitution

and laws of the United States. The practices alleged herein were committed within the Jurisdiction

of the United States District Court for the Southern District of Texas, McAllen Division.
PARTIES

t, Plaintiff is a Texas resident.

Os Defendant, City of McAllen, is and was at all times relevant herein a municipal
entity created and authorized under the law of the State of Texas. It is authorized by law to maintain
a police department which acts as its agent in the area of law enforcement. Defendant may be
served with process by serving and through its City Mayor Jim Darling at 1300 Houston Avenue,
City Hall — 2" Floor, McAllen, Texas 78501.

6. Defendant, Chief of Police Victor Rodriguez, was acting as Police Chief for the
City of McAllen at all relevant times herein. Defendant may be served with process at 1601 N.
Bicentennial Blvd., McAllen, Texas 78501.

7. Defendant, Officer Raul Tovar #12519 individually and in his official capacity,
was a police officer for the City of McAllen Police Department at all relevant times herein and at
all relevant times herein was acting under the color of state law. Defendant may be served with
process at 1601 N. Bicentennial Blvd., McAllen, Texas 78501.

8. Defendant, Officer Andrew Garza # 12525 individually and in his official
capacity, was a police officer for the City of McAllen Police Department at all relevant times
herein and at all relevant times herein was acting under the color of state law. Defendant may be
served with process at 1601 N. Bicentennial Blvd., McAllen, Texas 78501.

?, Defendant, Officer John Doe individually and in his official capacity, was a police

officer for the City of McAllen Police Department at all relevant times herein and at all relevant
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 3 of 8

times herein was acting under the color of state law. Defendant may be served with process at
1601 N. Bicentennial Blvd., McAllen, Texas 78501.
FACTS

10. On or about July 17, 2017, Plaintiff, Aldo Becerra became a victim of police
brutality and has a reasonable belief, based on his recollection, that Officer Raul Tovar of the
McAllen Police department was the aggressor. On said date, Plaintiff was awakened in the early
morning hours due to yelling stemming from an altercation taking place outside of his home where
he resides with his mother located at 506 S. 218 McAllen, Texas 78501. Numerous police officers
had arrived at the location to investigate a theft which had occurred earlier in the evening at a local
convenience store and were in the process of detaining suspects. Plaintiff exited his home in a
muscle shirt and boxer shorts to witness his mother asking police officers what the commotion
was about.

11. While assessing the situation, Plaintiff and his mother noticed that Diego Becerra,
Plaintiffs brother, was being questioned on the property and ultimately placed under arrest for
unpaid traffic tickets. Plaintiff's mother asked the officers why they were arresting her son.
Officer Tovar yelled at Plaintiff and Plaintiff's mother “Get your f***ing ass inside.” Plaintiff
remained in the area with his mother behind him to observe the arrest of his brother but no closer
than at least fifteen to twenty feet away.

12. Seeing that Plaintiff had not gone back inside the residence, Officer Tovar then
aggressively approached Plaintiff stating, “I told you to get your f***ing ass inside.” While
Officer Tovar approached, Plaintiff put his hands in the air. Officer Tovar grabbed Plaintiff by the
wrist and flipped him onto the ground. Said officer continued to twist the Plaintiff wrist and
placed himself on top of Plaintiff holding his wrist in a contorted position. Following said act,

Officer Tovar placed handcuffs on Plaintiff.
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 4 of 8

13. Plaintiff experienced excruciating pain to his left wrist, arm, and ankle which was
a result of the excessive force used to flip Plaintiff onto the ground. Officer Tovar remained on
top of Plaintiff after securing him for an additional one to two minutes. While on top of Plaintiff,
an unknown officer with the McAllen Police Department told Officer Tovar that what he had done
was “uncalled for” and then stated to Plaintiff, “He [Officer Tovar] had a gun pointed to his head
yesterday.” At the time that Officer Tovar orabbed and flipped Plaintiff to the ground, Plaintiff did
not pose a significant threat of death or serious physical injury to the Officer or anyone else.

14. A short time later, Plaintiff was helped up and was allowed to sit. The handcuffs
were taken off and after a short investigation at the aforementioned location, it was determined
that Plaintiff was not involved with the theft and was released not being charged with any crime
including resisting arrest.

15. Later that day, Plaintiff was taken to the hospital for wrist pain and swelling as a
result of the excessive force used against Plaintiff. It was discovered that Plaintiff sustained
injuries resulting from the forced used against him, specifically, a fracture of the distal radius and
ulnar styloid.

16. All of the acts and/or omissions complained of herein were objectively
unreasonable because of the surrounding circumstances as well as the clearly established law in
effect at the time of the Defendant’s actions and/or omissions.

17. Additionally, all of the acts and/or omissions of Defendants were wanton,
malicious, and done in conscious disregard of, and with deliberate indifference to, the rights and
needs of Plaintiff rendering appropriate the award of punitive damages.

18. | However, notwithstanding the above-referenced facts, Plaintiff also has a
reasonable belief that Officer Andrew Garza may be the Officer that perpetrated the above-

referenced actions. Said belief is based on police reports received from the McAllen Police
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 5 of 8

Department. Said reports indicate that Officer Garza detained the Plaintiff. In correlation with
Plaintiffs recollection of events, Officer Garza states in his report that Plaintiff exited his home
when he heard officers at the location. He also states that officer Tovar assisted in detaining
multiple individuals at the scene of the incident. However, there was no mention of the excessive
force used against Plaintiff in any report. Plaintiff was only identified as the “homeowner” and
was released at the end of the investigation without being charged.

19. In the alternative, should the names of the individuals mentioned be in error due to
the mistaken reasonable belief of Plaintiff, Plaintiff claims Officer John Doe with the McAllen
Police Department used excessive force while restraining and detaining Plaintiff in the same
manner as stated above in paragraphs 10 through 15.

CAUSES OF ACTION
A. CITY OF MCALLEN

20. Plaintiff incorporates all of the aforementioned Facts.

21. Defendant City of McAllen has a policy and/or custom of condoning and
authorizing the use of excessive force/dangerous recklessness against suspects and/or individuals
either in custody or not. The City of McAllen was deliberately indifferent to rights of persons
whom the police would come into contact with when it adopted its inadequate hiring/screening,
inadequate training, and inadequate investigative policies.

B. POLICE CHIEF VICTOR RODRIGUEZ

22. Plaintiff incorporates all of the aforementioned Facts.

23. Defendant Rodriguez did not overtly personally participate in the aforementioned
offensive acts; however, Defendant is liable because he permits the systematic maladministration
of the law. Defendant’s Police Department have had other instances in which excessive force is

alleged against his officers. Defendant was deliberately indifferent concerning the training and
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 6 of 8

supervision of the aforementioned officers in that he failed to adequately screen/supervise and
train the Defendant officers. The current screening/supervision and training mechanisms utilized
by the McAllen Police Department are deficient and Defendant Rodriguez knew or should have
known of the deficiencies and they failed to reasonably address the deficiencies.

C. OFFICER RAUL TOVAR

24. Plaintiff incorporates all of the aforementioned Facts.

25. The aforementioned facts amount to an unreasonable seizure and wrongful use of
excessive force when police officer Raul Tovar wrongfully and viciously grabbed and flipped Aldo
Becerra viciously to the ground in violation of rights guaranteed to Aldo Becerra by the Fourth
and Fourteenth Amendments to the United States Constitution. These causes of action are
constitutional torts as labeled by numerous federal courts and thus are actionable under 42 USC
§1983.

D. OFFICER ANDREW GARZA

26. Plaintiff incorporates all of the aforementioned Facts.

27. The aforementioned facts amount to an unreasonable seizure and wrongful use of
excessive force when police officer Andrew Garza wrongfully and viciously grabbed and flipped
Aldo Becerra viciously to the ground in violation of rights guaranteed to Aldo Becerra by the
Fourth and Fourteenth Amendments to the United States Constitution. These causes of action are
constitutional torts as labeled by numerous federal courts and thus are actionable under 42 USC
§1983.

E. OFFICER JOHN DOE
28. Plaintiff incorporates all of the aforementioned Facts.
29. In the event that the aforementioned facts about Plaintiff Aldo Becerra’s

recollection as to who used excessive and unnecessary force are incorrect, Plaintiff asserts that an
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 7 of 8

unreasonable seizure and wrongful use of excessive force occurred when police officer John Doe
wrongfully and viciously grabbed and flipped Plaintiff viciously to the ground in violation of rights
guaranteed to him by the Fourth and Fourteenth Amendments to the United States Constitution.
These causes of action are constitutional torts as labeled by numerous federal courts and thus are
actionable under 42 USC §1983.

30. Defendants are jointly and severally liable to Plaintiff for compensatory damages
and statutory attorney’s fees. In addition, Defendants are separately liable for punitive damages.
ACTUAL DAMAGES

31. By reason of the above actions alleged in paragraphs 10 through 15, Plaintiff has
been damaged in an amount beyond the minimum jurisdictional level of this court, for which
Defendants are jointly and severally liable.

COMPENTSATORY DAMAGES

32. Pursuant to the federal statutes cited above, Plaintiff is entitled to compensatory

damages.
EXEMPLARY DAMAGES

33. Paragraphs 10 through 15 are incorporated herein by reference. Defendants acted
intentionally, willfully, and in wanton disregard of the rights of the Plaintiff herein. Thus, in
addition to compensatory damages, an award of exemplary damages in an amount to be determined
by a Jury, such amount being necessary to deter the Defendants from repeating such wrongful acts
in the future.

ATTORNEY FEES

34. Pursuant to the federal statutes under which Plaintiff sues, Plaintiff has been forced

to retain the undersigned attorneys to prosecute this claim on his behalf, and he is entitled to

recover necessary and reasonable attorney’s fees, costs of litigation, together with such additional
Case 7:19-cv-00236 Document1 Filed on 07/12/19 in TXSD Page 8 of 8

attorney’s fees as may be awarded by the Court and, in the event of an appeal, to the Fifth Circuit
Court of Appeals and the United State Supreme Court, and costs of Court.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to
appear and answer herein, and for a trial by jury. Upon trial, Plaintiff prays for an award against
Defendants for actual damages in excess of the minimum jurisdictional limits of this Court,
together with exemplary damages, reasonable attorneys’ fees, costs of court, pre-judgment and
post-judgment interest, and entry of declaratory relief and an injunction barring Defendants from
interfering with Plaintiff's job security and such other and further relief to which Plaintiff may be

entitled.
Respectfully submitted,

FLORES & TORRES, LLP

By: /s/ David L. Flores

David L. Flores

State Bar No.: 24040909

Email: davidf@floresandtorresllp.com
Eduardo Torres

State Bar No.: 24051438

Email: tonyt@floresandtorresllp.com
118 East Cano Street

Edinburg, Texas 78539

Telephone: (956) 287-9191

Facsimile: (956) 287-9190

Email: maryq@floresandtorresllp.com (Assistant)
Attorneys for Plaintiff Aldo Becerra
